51 N.W.2d 420 (1952)
LODGE
v.
DRAKE.
No. 47996.
Supreme Court of Iowa.
February 5, 1952.
Rehearing Denied April 4, 1952.
*421 John B. Reilly, Clinton E. Shaeffer, of Cedar Rapids, for appellant.
Stewart Holmes, of Cedar Rapids, for appellee.
MULRONEY, Justice.
This action by Harvey M. Lodge, father of Daniel H. Lodge, against the same defendant as in the preceding action Iowa, 51 N.W.2d 418, for loss of the earnings of his son by reason of the injury described in the preceding case was likewise dismissed by the trial court.
The appeals were consolidated and it is admitted the ruling in the preceding case will control here. The ruling and judgment is reversed.
Reversed.
BLISS, OLIVER, GARFIELD, WENNERSTRUM, MANTZ and HAYS, JJ., concur.
THOMPSON, C. J., takes no part.
SMITH, J., not sitting.